        Case 1:20-cv-00457-ADA Document 45-1 Filed 11/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


INTELLECTUAL VENTURES II LLC,                )
                                             )
       Plaintiffs/Counter-Defendants,        )
                                             )   Case No. 1:20-CV-00457-ADA
v.                                           )
                                             )   JURY TRIAL DEMANDED
VMWARE, INC.,                                )
                                             )
       Defendant/Counter-Plaintiff.          )
                                             )


                                   [PROPOSED] ORDER

       Before this Court is Defendant VMware, Inc. (“VMware”) Unopposed Motion to Extend

Time to Submit Parties’ Markman Tutorials. After considering Defendant VMware’s Motion, the

request is GRANTED. Parties’ will have until December 4, 2020 to submit Markman Tutorials.


       SIGNED this ___ day of _____________________, 20___.




                                                 __________________________________
                                                       ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
